WRIGHT, Presiding Judge
In accord with the mandate and direction of the Supreme Court of Alabama ordered in its decision of October 29, 1982, 429 So.2d 1041 (motion for clarification denied February 11,1983), the judgment of the Circuit Court of Madison County, Alabama, denying the counterclaim of defendant Willie D. Fletcher because of the running of the statute of limitations is hereby reversed and set aside, 429 So.2d 1039, and a new trial is directed of said counterclaim and any other action deemed by the court to be appropriate in the case.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.